     19-13895-jlg     Doc 379     Filed 03/10/21 Entered 03/10/21 23:12:43             Main Document
                                               Pg 1 of 2


                                        55 Hudson Yards - 20th Floor
                                        New York, New York 10001
                                              (212) 358-5600
Michael Paul Bowen
mbowen@glennagre.com


                                                                  March 10, 2021

     Via ECF
     Hon. James L. Garrity, Jr.
     United States Bankruptcy Court
     Southern District of New York
     One Bowling Green, Courtroom 601
     New York, New York 10004

            Re:     In re Orly Genger, Ch. 7, Case No. 19-13895

     Your Honor:

            I have been retained by Debtor Orly Genger and submit this letter, in accordance with the
     Court’s direction, to outline Debtor’s grounds for deposing Debtor’s mother, Dalia Genger
     (“Dalia”), in connection with the pending motion to dismiss and settlement approval.

             1.      Dalia is an Avowed Fact Witness. In this bankruptcy, Dalia filed – and is charged
     with having read and approved – lengthy allegations of fact (some 47 pages) in support of
     dismissing this bankruptcy action in 2019 before it was transferred to this Court from Texas. In
     her filing (Doc. 112) she implicitly and explicitly represented to the Court that she has a good
     faith factual basis to adopt as true fact assertions made by her son Sagi Genger. Those fact
     claims form the core of the pending dismissal motion and objection to the proposed settlement,
     including (i) that Debtor conspired with her father and other creditors to fraudulently convey her
     interests in what Sagi claims is $32 million in cash proceeds from the 2013 Trump/AG Group
     Settlement (the “Settlement Cash”); and (ii) that this fraudulent scheme originated in 2004 –
     when Debtor was 24 years old and almost a decade before the Settlement in question – such that
     Dalia supposedly relied on fraudulent representations and omissions by Debtor over 16 years ago
     and on machinations supposedly devised by conspirators that unspooled over years.

             2.     Dalia Has Made Self-Contradictory Factual Claims. While in this proceeding
     Dalia claims that Orly committed bankruptcy fraud by failing (according to Sagi and Dalia) to
     disclose the Settlement Cash in her bankruptcy petition, Dalia has also taken the contradictory
     position in other proceedings that the Settlement Cash belongs, not to Debtor, but to the Orly
     Genger 1993 Trust (the “OG Trust”). Both claims cannot be true. The latter claim negates the
     former. It also means Dalia’s testimony as to her good faith basis for the latter claim is directly
     relevant to Debtor’s opposition to the motion to dismiss. Debtor has no right to the Settlement
     Cash, which destroys the entire premise of the motion to dismiss – and Dalia, on behalf of the
     OG Trust, agreed in numerous court filings that Debtor in fact has no right to that money.
19-13895-jlg     Doc 379     Filed 03/10/21 Entered 03/10/21 23:12:43            Main Document
                                          Pg 2 of 2



         3.     Dalia Has Adopted Sagi’s Factual Claims. In other court proceedings, including
the federal actions that resulted in judgments against Orly, Dalia submitted sworn statements
adopting every word of Sagi’s declarations submitted in support of his claim that the Settlement
Cash belongs to Orly. She has also been an active participant in this bankruptcy, coordinating
her filings with Sagi, as evidenced by the InterCreditor Agreement, her purported selection of the
successor trustee to the OG Trust (as directed by Sagi), and her own adversary proceedings
seeking to impose a constructive trust to take the Settlement Cash for herself while denying
Debtor discharge. Given Dalia’s contradictory statements concerning this money and close
coordination to aid Sagi in obtaining the same money, her testimony is directly relevant to
refuting movant’s position that Debtor lied about the Settlement Cash.

        4.      Dalia’s Testimony Supports Debtor’s Opposition to the Motion. Dalia’s
testimony is also directly relevant to another defense on the motion to dismiss. Debtor’s theory
of the case includes evidence – including Dalia’s testimony – that Sagi used Dalia and conspired
with her to make knowingly false claims under the so-called 2004 letter agreements to drive
Debtor into insolvency and bankruptcy. Dalia will testify that she has received none of the
money she demanded under the 2004 agreements supposedly to support her lifestyle; that she has
millions in offshore tax-haven accounts; that she relies entirely on Sagi to manage her money
and has no independent knowledge or understanding of her monetary needs or of the demands
she made on Debtor; and that she knows Debtor never received or directed any amount of the
Settlement Cash.

         Orly has been embroiled in litigation against Dalia Genger and Sagi Genger, acting in
concert, for over a decade. The sheer economic cost – leaving aside the emotional toll – of years
of seemingly unending litigation and financial demands that drained her resources has been
devastating to her, to her financial independence and security, to her art career and business and
to her family life. Her mother, Dalia, has been throughout and remains a looming figure in this
devastation. Orly would not be in bankruptcy were it not for Dalia and her seriatim demands for
millions of dollars under the 2004 agreements coupled with her self-contradicted accusation that
Orly has Settlement Cash that she supposedly fraudulently transferred. The key to ending
Debtor’s torment and starting over – which is the whole raison d'etre of the Bankruptcy Code –
is this bankruptcy proceeding.

       On these indisputable and basic facts, it would be an injustice to deprive Debtor of a fair
opportunity to confront the main actor responsible for her financial ruin on a motion that seeks to
make that ruin complete by depriving her of bankruptcy protection.

                                                     Respectfully submitted,

                                                     s/ Michael Paul Bowen
